Citation Nr: 0312944	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  89-00 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
closed head injury.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture, right lower leg and medical 
malleolus, with a tender scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
July 1980.  He had additional service from July 1980 to 
January 1982; however, this period was determined to be 
dishonorable for VA purposes in a January 1983 Administrative 
Decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  

This case has been before the Board and remanded on other 
occasions.  The Board most recently remanded it in August 
2000 for further development after finding the service 
connection claims well grounded.  

In March 2003 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On November 9, 2000, subsequent to the Board's August 2000 
remand, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

In the most recent supplemental statement of the case issued 
in March 2003, the RO informed the veteran of the VCAA and 
referenced the provisions of this new law.  However, 
additional development is required in this case with regard 
to securing examinations.  

When the Board remanded this case in August 2000, it was 
specifically noted that examinations were necessary to answer 
the medical questions presented in the instant case.  As 
requested, the RO did secure pertinent medical records, and 
scheduled the veteran for the appropriate examinations.  In 
fact, by letter of May 2002, the RO informed the veteran that 
an examination was required.  The RO arranged for the 
examinations, but the veteran failed to report for them.  For 
the reasons stated below, the Board has determined that the 
veteran should be afforded another opportunity to report for 
examinations.  


In the August 2000 remand, the Board pointed out the 
confusion surrounding the matter of what, if any, residuals 
resulted from the closed head injury sustained during 
service.  Regarding the right shoulder claim, the Board 
indicated that an actual diagnosis of the condition had not 
been made.  With respect to the increased rating claim, the 
Board determined that a contemporaneous examination was 
required as the 1997 VA examination results were stale and 
the examiner did not address considerations such as 
additional functional loss.  

The medical questions presented have not been addressed by 
the appropriate medical professionals.  Therefore, 
examinations are in order as the evidence of record is 
insufficient to decide the issues of service connection and 
an increased rating with any certainty.  Since the Board 
cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The Board specifically points out that for claims of 
entitlement to service connection, the duty to assist is 
somewhat heightened by the VCAA with regard to examinations.  
Under the VCAA, a veteran is entitled to a complete VA 
medical examination which includes an opinion as to whether 
there is a nexus between the claimed disorder and service 
based on all possible evidence.  Since a nexus opinion is not 
of record, additional development is in order in light of the 
VCAA.

As noted, the veteran failed to report for his scheduled 
examinations.  However, the veteran's representative has 
stated that considering his mental capacity, he should be 
afforded another opportunity to report for the examinations.  
See Appellant's Brief, dated May 6, 2003, at page 7.  

Given the need for medical opinions and the reasons for the 
representative's request for another examination of the 
veteran, the veteran should be given another opportunity to 
report for the appropriate examinations.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The veteran should be afforded a VA 
neuropsychiatric examination to determine 
the level of impairment caused by any 
residuals from a closed head injury.  If 
a neuropsychological examination cannot 
be obtained, the RO should schedule VA 
neurological and psychiatric or 
psychological examinations instead.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) and the examination 
report(s) must be annotated in this 
regard.  

It is essential that the examiner review 
the claims folder, including the service 
medical records, in their entirety, and 
the examiner should certify that such 
evidence was reviewed.  

Any further indicated special studies, 
including neurological and psychological 
studies, should be accomplished.  


Based on the review of the record, the 
examiner(s) should determine the nature 
of the veteran's neurological and 
psychological condition or conditions.  
This should include a discussion of the 
veteran's headaches, seizures, and 
variously diagnosed psychological 
impairments.  

The examiner(s) should examine the 
veteran for headaches.  If a diagnosis of 
headaches is found to be warranted, it 
should be specifically determined whether 
such headaches are organic in nature.  
The examiner(s) should then determine 
what the likelihood is that the veteran's 
headaches are a residual of the in-
service closed head injury.  Any 
necessary tests or studies needed to make 
such conclusions should be conducted.  

With respect to seizures, the examiner(s) 
should comment on whether the veteran in 
fact has a seizure disorder.  In making 
this determination, the examiner(s) 
should specifically address the previous 
diagnoses of seizures in relation to the 
negative March 1987 EEG, the January 1999 
sleep study that was found to be negative 
for seizures, and any other evidence 
deemed relevant to the determination.  

If a seizure disorder is found, the 
examiner(s) should determine what the 
likelihood is that such a seizure 
disorder is a residual of the in-service 
closed head injury.  Any further tests or 
studies deemed necessary to aid in making 
such a conclusion should be conducted.  




The examiner(s) should determine the 
nature of the veteran's psychological 
condition.  

For each psychological impairment 
diagnosed, the examiner(s) must identify 
the signs and symptoms supporting each 
diagnosis, utilizing the fourth edition 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  

If more than one psychological disorder 
is found, the examiner(s) should specify 
which symptoms are associated with each 
disorder(s), and the relationship, if 
any, between such disorders.  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  

The examiner(s) should then determine 
what the likelihood is that the veteran's 
current neurological and/or psychological 
symptomatology is a residual of the in-
service closed head injury.  

In the discussion of the headaches, 
seizures, psychological impairment(s), 
and any other pertinent findings, the 
examiner(s) should discuss the 
relationship between such symptoms and 
impairments and the veteran's history of 
polysubstance abuse.  

Any opinions expressed must be 
accompanied by a complete rationale.  The 
examination reports should be typed.

3.  The RO should schedule the veteran 
for a VA special orthopedic examination 
by an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of any right shoulder 
disorder(s) found present, and his 
residuals of a fractured lower right leg 
and medial malleolus.  

The claims file, the criteria under 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2002), the 
criteria for rating skin disorders, both 
previous and revised under 38 C.F.R. 
§ 4.118 (2002), and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report should be annotated in this 
regard.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's right shoulder and right lower 
leg disabilities should be accompanied by 
a complete rationale.  

With respect to the right shoulder, the 
examiner should determine the nature of 
any current right shoulder disorder(s) 
found present.  The examiner should then 
determine the likelihood that any right 
shoulder disorder(s), if found, is/are 
related to service, including as 
secondary to a closed head injury.  In 
making this determination, the examiner 
is requested to specifically assess the 
May 1987, August 1997, and January 1998 
VA medical opinions, as well as any other 
pertinent evidence found during the 
review of the claims folder.  

With respect to the right lower leg 
disability, the examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion in degrees, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:  

(a)  Does the service-connected residuals 
of a fractured right lower leg and medial 
malleolus cause weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.  

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the right ankle and right lower leg, and 
whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination of 
the right lower leg.  If unable to make 
this determination, the examiner should 
so state.  




(c)  The examiner should assess any 
scarring on the right lower leg, and 
determine its relationship to the 
service-connected right lower leg 
disability.  The examiner should also 
determine whether such scarring is tender 
and painful, poorly nourished with 
repeated ulceration, or otherwise 
causative of limitation of function.  

(d)  The examiner should determine 
whether the service connected right lower 
leg disability involves only the joint 
structure, or the muscles and nerves as 
well.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The examination report should 
be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2002).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  


In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

6.  After undertaking any necessary 
development deemed essential in addition 
to that specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for residuals of a 
closed head injury and a right shoulder 
disability.  The RO should also 
readjudicate the claim of entitlement to 
an increased evaluation for residuals of 
a fractured right lower leg and medial 
malleolus.  In this regard, the RO should 
document its consideration of the 
applicability of the criteria of 38 
C.F.R. §§ 3.321(b)(1), 4.40, 4.45, and 
4.59 (2002), as warranted.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is again 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection and 
increased evaluation.  38 C.F.R. § 3.655 (2002)..



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


